This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 FRANK DOMBOS,

 3          Plaintiff-Appellant,

 4 v.                                             No. 33,703

 5 ROBERT STEWART,

 6          Defendant-Appellee,

 7 APPEAL FROM THE DISTRICT COURT OF CIBOLA COUNTY
 8 Camille Martinez Olguin, District Judge

 9 Frank J. Dombos
10 Santa Fe, NM

11 Pro Se Appellant

12 NM Department of Corrections
13 Kathleen O. Ayala
14 Santa Fe, NM

15 for Appellee

16                                 MEMORANDUM OPINION

17 FRY, Judge.

18   {1}    Plaintiff appealed the grant of summary judgment in Defendant’s favor, as well

19 as the district court’s refusal to grant Plaintiff’s motion for default judgment. We

20 issued a notice of proposed disposition proposing to affirm in part and reverse in part,
1 and neither party has filed a memorandum opposing that proposed disposition.

2 Therefore, for the reasons stated in the notice, we affirm the district court’s judgment

3 in part and reverse it in part.

4   {2}   IT IS SO ORDERED.


5
6                                         CYNTHIA A. FRY, Judge

7 WE CONCUR:


8
9 TIMOTHY L. GARCIA, Judge



10
11 LINDA M. VANZI, Judge




                                             2